           Case 2:18-cv-02731-MCE-DB Document 14 Filed 11/02/18 Page 1 of 4



 1   WRIGHT, FINLAY & ZAK, LLP
 2
     Robin Prema Wright, Esq., SBN 150984
     Sonia P. Edwards, Esq. SBN 156456
 3   4665 MacArthur Court, Suite 200
 4   Newport Beach, CA 92660
     Tel. (949) 477-5050 / Fax (949) 477-9200
 5
     sedwards@wrightlegal.net
 6
     Attorneys for Defendant Servis One, Inc. dba BSI Financial Services
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         EASTERN DISTRICT OF CALIFORNIA
11
     SCOTT FORBES, an individual; and                  Case No: 2:18- CV-02731-MCE-DB
12   SANDRA FORBES, an individual
13                                                     CORPORATE DISCLOSURE
                         Plaintiff,                    STATEMENT OF DEFENDANT
14                                                     SERVIS ONE, INC. dba BSI
     vs.
15                                                     FINANCIAL SERVICES
     SERVIS ONE, INC., dba BSI FINANCIAL
16   SERVICES; EXPERIAN INFORMATION
17   SOLUTIONS, INC.; EQUIFAX
     INFORMATION
18
19                       Defendants.
20
21           Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned, counsel of
22   record for Defendant SERVIS ONE, INC. DBA BSI FINANCIAL SERVICES, hereby
23   certifies that the following listed party has a direct, pecuniary interest in the outcome
24   of the case. These representations are made to enable the Court to evaluate possible
25   disqualification or recusal:
26           SERVIS ONE, INC. DBA BSI FINANCIAL SERVICES – Servis One, Inc.
27   is a Delaware corporation with its principal place of business in Texas. Servis One,
28   Inc. is a wholly-owned subsidiary of BSI Holdings, LLC.

                                            -1-
                    CORPORATE DISCLOSURE STATEMENT OF SERVIS ONE, INC.
                                dba BSI FINANCIAL SERVICES
        Case 2:18-cv-02731-MCE-DB Document 14 Filed 11/02/18 Page 2 of 4



 1         This disclosure is made pursuant to the requirements of FRCP 7.1 only. Servis
 2   One reserves the right to amend this disclosure, as needed.
 3
 4                                           WRIGHT, FINLAY & ZAK, LLP
 5
     Dated: November 2, 2018           By:     /s/Sonia Plesset Edwards
 6                                           Sonia Plesset Edwards, Esq.
 7
                                             Attorneys for Defendant Servis One, Inc.
                                             dba BSI Financial Services
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-
                   CORPORATE DISCLOSURE STATEMENT OF SERVIS ONE, INC.
                               dba BSI FINANCIAL SERVICES
           Case 2:18-cv-02731-MCE-DB Document 14 Filed 11/02/18 Page 3 of 4


 1                                    PROOF OF SERVICE
 2
           I, Debbi Bosman, declare as follows:
 3
           I am employed in the County of Orange, State of California where the mailing
 4   occurred. I am over the age of eighteen (18) and not a party to the within action. My
     business address is 4665 MacArthur Court, Suite 200, Newport Beach, California 92660.
 5

 6       On November 2, 2018, I served the within CORPORATE DISCLOSURE
     STATEMENT OF DEFENDANT SERVIS ONE, INC. dba BSI FINANCIAL
 7
     SERVICES on all interested parties addressed as follows:
 8

 9                             SEE ATTACHED SERVICE LIST
10
     [X]   (CM/ECF) I caused the above document(s) to be transmitted to the office(s) of the
11         addressee(s) listed by electronic mail at the e-mail address(es) set forth herein
12         pursuant to Fed.R.Civ.P.5(b)(2)(E). “A Notice of Electronic Filing (NEF) is
           generated automatically by the ECF system upon completion of an electronic
13         filing. The NEF, when e-mailed to the e-mail address of record in the case, shall
14         constitute the proof of service as required by Fed.R.Civ.P. 5(b)(2)(E). A copy of
           the NEF shall be attached to any document served in the traditional manner upon
15         any party appearing pro se.”
16
     [ ]   (BY MAIL SERVICE) I placed such envelope(s) for collection to be mailed on
17         this date following ordinary business practices.
18
          I declare that I am employed in the office of a member of the bar of this court at
19   whose direction the service was made.
20           I declare under penalty of perjury under the laws of the United States of America
     that the foregoing is true and correct.
21

22         Executed on November 2, 2018, at Newport Beach, California.

23               /s/Debbi Bosman
24         Debbi Bosman

25

26

27

28


                                        PROOF OF SERVICE
          Case 2:18-cv-02731-MCE-DB Document 14 Filed 11/02/18 Page 4 of 4


 1                                     SERVICE LIST
 2

 3   Jeremy Scott Golden
     Golden & Cardona-Loya, LLP
 4   3130 Bonita, Suite 200-B
 5   Chula Vista, CA 91910
     T: 619-476-0030 / F: 775-743-0307
 6
     Email: jeremy@goldencardona.com
 7   Attorneys for Plaintiffs
 8

 9   Eileen T. Booth
     Jacobsen & McElroy
10
     2401 American River Drive, Suite 100
11   Sacramento, CA 95825
     T: 916-971-4100 / F: 916-971-4150
12
     Email: jhawkins@jacobsenmcelroy.com
13   Attorneys for Defendant Trans Union LLC
14
     Heather M. Shumaker, PHV
15   Schuckit & Associates, PC
     4545 Northwestern Drive
16
     Zionsville, IN 46077
17   T: 317-363-2400 / F: 317-363-2257
     Email: hshumaker@schuckitlaw.com
18
     Attorneys for Defendant Trans Union LLC
19

20
     Thomas Patrick Quinn , Jr.
21   Nokes & Quinn
     410 Broadway, Suite 200
22
     Laguna Beach, CA 92651
23   T: 949-376-3500 / F: 949-376-3070
     Email: tquinn@nokesquinn.com
24
     Attorney for Defendant Equifax Information Services, LLC
25

26

27

28


                                      PROOF OF SERVICE
